Exhibit 10.ii.c

LOGO [g57890g29p21.jpg]

SUPPLY AGREEMENT

Argentina

 

DATE:                , 2008 SELLER:    PHOSPHATE CHEMICALS EXPORT   
ASSOCIATION, INC.    One Overlook Point, Suite 110    Lincolnshire, IL 60069
BUYER:    CARGILL S.A.CI.    Elevatores Central    Leandro No Alem 928    Piso
11 (CP 1001 Buenos Aires)    Argentina PRODUCT:    MAP and/or DAP
SPECIFICATIONS:   

 

   MARKET:    ARGENTINA PERIOD:    July 1, 2008 – May 31, 2009 PRICING:   
NEGOTIATED AT TIME OF SALE QUANTITY:    EST. 20,000 – 40,000 METRIC TONS
DELIVERY:    DETERMINED AT TIME OF SALE PAYMENT:    WIRE TRANSFER UPON RECEIPT
OF DOCUMENTS TERMS:    EACH SALE IS SUPPORTED BY A SALES CONFIRMATION.

 

CARGILL S.A.C.I.    

PHOSCHEM CHEMICALS EXPORT

ASSOCIATION, INC.

By:  

 

    By:  

 

Name:  

 

    Name:  

 

Its:  

 

    Its:  

 